Case 2:19-mj-10555-CWD Document 2 Filed 09/25/19 Page 1 of 6

 

U.S. COURTS
BART M. DAVIS, IDAHO STATE BAR NO. 2696 SEP 25 2019
UNITED STATES ATTORNEY tev led
TRACI J. WHELAN, IDAHO STATE BAR NO. 4416 AO cet led mene
ASSISTANT UNITED STATES ATTORNEY CLEAM, DISTRICT OF IDAHO
DISTRICT OF IDAHO
6450 N. MINERAL DRIVE SUITE 210
COEUR D'ALENE, ID 83815
TELEPHONE: (208) 667-6568
FACSIMILE: (208) 667-0814
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO
UNITED STATES OF AMERICA,
Case No.
Plaintiff,
MOTION FOR DETENTION
VS.
CHELSEA FAITH VICTORINO,
Defendant.

 

 

The United States, by and through Bart M. Davis, United States Attorney for the District
of Idaho, and the undersigned Assistant United States Attorney for the District of Idaho, pursuant
to 18 U.S.C. § 3142(e) and (f), requests the defendant’s detention pending trial.

A detention hearing is authorized to determine whether any condition or
combination of conditions will reasonably assure the appearance of the defendant as
required and the safety of any other person and the community because this case involves a

circumstance outlined in 18 U.S.C. § 3142(f)(1):

MOTION FOR DETENTION - 1

 
Case 2:19-mj-10555-CWD Document 2 Filed 09/25/19 Page 2 of 6

( ) The defendant is charged with a crime of violence, as defined in 18 U.S.C.
§ 3156.

( ) The defendant is charged with Sex Trafficking of Children in violation of 18
US.C. § 1591.

( ) The defendant is charged with Acts of Terrorism Transcending National
boundaries in violation of 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of
imprisonment is ten years or more.

( ) The defendant is charged with an offense for which the maximum sentence is life
imprisonment or death.

( ) The defendant is charged with an offense for which a maximum term of
imprisonment of ten years or more is prescribed in the Controlled Substances Act (21 U.S.C.

§§ 801-869.), the Controlled Substances Import and Export Act (21 U.S.C. §§ 951-97.), or the
Maritime Drug Law Enforcement Act (46 U.S.C. §§ 70501-08.).

( ) The defendant is presently charged with a felony and has been convicted of two or
more offenses described above, or two or more State or local offenses that would have been
offenses described above if a circumstance giving rise to federal jurisdiction had existed, or a
combination of such offenses.

( ) The defendant is charged with a felony that is not a crime of violence, but that
involves: a minor victim, possession or use of a firearm or destructive device (as those terms are
defined in 18 U.S.C. § 921) or any other dangerous weapon, or the failure to register under 18
U.S.C. § 2250 (as required by the Sex Offender Registration and Notification Act).

A detention hearing is authorized to determine whether any condition or

combination of conditions will reasonably assure the appearance of the defendant as

MOTION FOR DETENTION - 2

 
Case 2:19-mj-10555-CWD Document 2 Filed 09/25/19 Page 3 of 6

required and the safety of any other person and the community because this case involves a
circumstance outlined in 18 U.S.C. § 3142(f)(2):

(X ) aserious risk exists that defendant will flee.

(X ) aserious risk exists that defendant will obstruct or attempt to obstruct justice, or
threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate, a prospective witness
or juror.

( ) There is a statutory rebuttable presumption that no condition or combination
of conditions will reasonably assure the safety of any other person and the community
because all of the following exist:

1. This case involves a situation described in 18 U.S.C. § 3142(f)(1), as set forth
above;

2.. The defendant has been convicted of a federal offense that is described in
§ 3142(f)(1), or of a state or local offense that would have been an offense described in
§ 3142(f)(1) if a circumstance giving rise to federal jurisdiction had existed;

3. The federal, state or local offense for which the defendant was convicted was
committed while the defendant was on release pending trial for a federal, state or local offense;
and

4. A period of not more than five years has elapsed since the date of conviction, or
the release of the defendant from imprisonment, for the federal, state or local offense for which
the defendant was convicted, whichever is later.

( ) There is a statutory rebuttable presumption that no condition or

combination of conditions will reasonably assure the appearance of the defendant as

MOTION FOR DETENTION - 3

 
Case 2:19-mj-10555-CWD Document 2 Filed 09/25/19 Page 4 of 6

required and the safety of the community because there is probable cause that the

defendant committed:

( ) anoffense for which a maximum term of imprisonment of ten years or more is
prescribed in the Controlled Substances Act (21 U.S.C. §§ 801-865), the Controlled Substances
Import and Export Act (21 U.S.C. §§ 951-971), the Maritime Drug Law Enforcement Act,
chapter 705 of Title 46.

( ) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b.

( ) anoffense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of
imprisonment is ten years or more.

( )  anoffense under chapter 77 of Title 18, United States Code, (Peonage, Slavery,
and Trafficking in Persons) for which a maximum term of imprisonment of twenty years or more
is prescribed.

( ) anoffense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242,
2244(a)(1), 2245, 2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2),
2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423, or 2425.

The government alleges that, based on the following factors to be considered by the court
set out in 18 U.S.C. § 3142(g), there are no conditions of release that will reasonably assure the
appearance of the defendant as required and/or the safety of any other person and the
community:

1. The nature and circumstances of the offense charged, including whether the
offense is a crime of violence, a violation of 18 U.S.C. § 1591 (sex trafficking of children), a
federal crime of terrorism, or involves a minor victim or a controlled substance, firearm,

explosive or destructive device;

MOTION FOR DETENTION - 4

 
Case 2:19-mj-10555-CWD Document 2 Filed 09/25/19 Page 5 of 6

2. The weight of the evidence against the defendant;
3. The history and characteristics of the defendant, including:
a. the defendant’s character, physical and mental condition, family

ties, employment, financial resources, length of residence in the community, community ties,
past conduct, history relating to drug or alcohol abuse, criminal history, and record concerning
appearance at court proceedings; and
b. whether, at the time of the current offense or arrest, the defendant

was on probation, on parole, or on other release pending trial, sentencing, appeal, or completion
of sentence for an offense under federal, state or local law; and

4. The nature and seriousness of the danger to any person or the community that
would be posed by the defendant’s release.

For these reasons, the government requests that the defendant be detained pending trial in
this case.

Respectfully submitted this 25th day of September, 2019.

BART M. DAVIS

UNITED STATES ATTORNEY
By:

s/ Traci J. Whelan
TRACI J. WHELAN
Assistant United States Attorney

MOTION FOR DETENTION - 5

 
Case 2:19-mj-10555-CWD Document 2 Filed 09/25/19 Page 6 of 6

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on September 25, 2019, the foregoing MOTION FOR
DETENTION was electronically filed with the Clerk of the Court using the CM/ECF system,

and that a copy was served on the following parties or counsel by:

 

North Federal Defenders ECF Filing

 

 

 

 

s/ Carin Crimp
Legal Assistant

MOTION FOR DETENTION - 6

 
